Citation Nr: 0022923	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  98-21 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
replacements with limitation of motion as a result of 
exposure to herbicides.

2.  Entitlement to service connection for ulcerative colitis 
as a result of exposure to herbicides.

3.  Entitlement to service connection for residuals of a 
liver transplant as a result of exposure to herbicides.

4.  Entitlement to service connection for a stomach condition 
as a result of exposure to herbicides.

5.  Entitlement to service connection for a rash on both 
ankles as a result of exposure to herbicides.

6.  Entitlement to service connection for sarcoidosis as a 
result of exposure to herbicides.

7.  Entitlement to service connection for asthma as a result 
of exposure to herbicides.

8.  Entitlement to service connection for an esophageal 
condition as a result of exposure to herbicides.

9.  Entitlement to service connection for shingles as a 
result of exposure to herbicides.

10.  Entitlement to service connection for a bilateral hernia 
as a result of exposure to herbicides.

11.  Entitlement to service connection for stress as a result 
of exposure to herbicides.

12.  Entitlement to service connection for peripheral 
neuropathy as a result of exposure to herbicides.

13.  Entitlement to service connection for lupus as a result 
of exposure to herbicides.

14.  Entitlement to service connection for rheumatoid 
arthritis as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1969.  His claims come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.

The veteran initially requested that he be scheduled for a 
personal hearing.  In June 2000, however, the veteran 
withdrew his hearing request.  


REMAND

In the veteran's September 1998 claim, he reported that, in 
addition to numerous private facilities, he had been seen at 
some VA facilities since 1992.  Specifically, he indicated 
that he had been seen at the VA Medical Center (VAMC) in 
Buffalo, New York in February 1992, May 1992, January 1993, 
February 1993, and March 1993 (Agent Orange physical); and at 
the Wade Park VA Medical Center in Cleveland between December 
1996 and through at least October 1997, including an Agent 
Orange follow-up examination in February 1997 at that 
facility.  Although it appears that the RO did attempt to 
obtain records from the Brecksville facility dated from 
December 1996 through the present, it does not appear that 
the RO has requested all VA records potentially relevant to 
this claim.  The Board finds that adjudication of the claims 
for service connection for the disabilities at issue should 
be deferred until the noted VA treatment records, if 
available, are obtained.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

Therefore, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he provide information 
concerning the dates of treatment at any 
VA facility since 1969.  Upon receipt of 
that information, the RO should attempt 
to obtain such records.  Specific 
requests for records of treatment of the 
veteran beginning in 1992 should be made 
to the Buffalo VAMC and the Wade Park 
VAMC beginning in 1996.  All records 
received from these facilities should be 
added to the veteran's claims file.  If 
no records are available, documentation 
to that effect should be added to the 
claims file, if possible.

2.  Then, the RO should readjudicate the 
veteran's claims for service connection 
for the disabilities as set forth above.  
If the determination of any of these 
claims remains unfavorable to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond before the case is 
returned to the Board.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
of this case.  The veteran has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 12 

Vet. App. 369 (1999).  However, no action is required of the 
veteran until he is so notified by the RO.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals. This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (1999).


 

